Citation Nr: 1813208	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-25 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for a noncompensable dental disability for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 (2017).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from July 1973 to July 1976 and from August 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue on appeal was previously remanded in September 2017 in order to clarify whether the Veteran wanted a videoconference or Travel Board hearing.  A videoconference hearing was scheduled in January 2018; however, the Veteran did not attend the hearing and he did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74 (d) (2017).

Because a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment, the Board has phrased the issues as stated on the title page.  See Mays v. Brown, 5 Vet. App. 302 (1993).

FINDINGS OF FACT

1.  The in-service trauma sustained to the Veteran's teeth # 8 and # 9 did not result in loss of substance of the body of maxilla or mandible.

2.  Teeth #8 and #9 were fractured and lost as a result of the in-service trauma.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a dental disability for purposes of receiving VA monetary compensation are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 4.150 (2017).
2.  The criteria for Class II eligibility for VA outpatient dental treatment for teeth #8 and # 9 are met.  38 U.S.C.  §§ 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis

The Veteran is seeking service connection for a dental disability.  Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, service treatment records confirm that the Veteran suffered trauma to teeth numbers 8 and 9 as a result of an injury sustained in service.  He was struck by a vehicle during his signal officer basic course.

In a January 2011 VA examination, the examiner indicated that the in-service injury knocked out the Veteran's two front top teeth and fractured several lower teeth.  The examiner then noted that the Veteran had a temporomandibular joint (TMJ) disorder, which began when the Veteran's fractured teeth were heavily filed down causing very poor alignment.  Upon examination, the Veteran had a loss of teeth #8 and #9, which were "due to fracture of tooth from the car striking the claimant."  The maxilla and mandible were within normal limits on examination.  A diagnosis of bruxism associated with crepitus was noted.  

In a March 2011 rating decision, the RO granted service connection for bruxism (claimed as TMJ).

Compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16 (2017).  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913. 

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381. 

Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. §  3.381 ) is considered compensable, and may be rated under the appropriate diagnostic codes.  Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.
In this case, the evidence shows that the Veteran fractured and ultimately lost his top two front teeth in service.  Aside from the already service connected bruxism, his residuals of the trauma during service is replaceable missing teeth.  Notably, the regulations specifically provide that replaceable missing teeth are not disabilities for which compensation is awarded.  There is entirely no competent dental or medical evidence to show the existence of any loss of substance of the body of the maxilla or mandible due to the inservice trauma.  Indeed, the 2011 VA examiner noted that examination of the Veteran's maxilla and mandible was within normal limits.  Moreover, the Veteran himself does not contend that he sustained a loss of substance of the body of the maxilla or mandible from the in-service injury.  Accordingly, service connection for a dental disability for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

However, the Board finds that entitlement to service connection for a noncompensable dental disability for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is warranted.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.  § 1712; 38 C.F.R.  §§ 3.381, 4.150, 17.161. 

Those veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161 (c).  As noted, replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d 802 (2010) (holding that "service trauma" in 38 U.S.C. § 1712 (a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Under 38 C.F.R. §  3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

In this case, the January 2011 VA examiner determined that the Veteran's dental injuries to teeth  #8 and # 9 were the result of being struck by a car during service.  The Board concludes that this type of dental trauma is contemplated by 38 C.F.R. § 17.161(c).  Thus, the criteria for establishing service connection for a noncompensable dental disability for purposes of receiving VA outpatient dental treatment under Class II (a) eligibility have been met.  As the Veteran is entitled to Class II eligibility, he may be authorized for any treatment indicated as reasonably necessary for the correction or completion of treatment of this service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).

ORDER

Service connection for dental disability for compensation purposes is denied.

Eligibility for receiving Class II (a) VA outpatient dental treatment for teeth # 8 and # 9 is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


